An unpublish : d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

to) 194% 

IN THE SUPREME COURT OF THE STATE OF NEVADA

      
   
   

RICHARD L. MILBOURN No. 68874

Petitioner,

VS.

THE STATE OF NEVADA; AND ISIDRO F E L E D

BACA,

Resgondents. Nov 1 3 2815
"1K. Li Elvile V

FUTY ‘LERK
ORDER DENYING PETITION

This is a pro se petition for a writ of habeas corpus. Petitioner

contends that he is unlawfully imprisoned because a federal district court

violated a federal appellate courts mandate in disposing of his habeas

petition in 1994. We have reviewed the documents submitted in this

matter, and without deciding upon the merits of any claims raised therein,

we decline to exercise original jurisdiction in this matter. Accordingly, we

ORDER the petition DENIED.

A» 1% , m.

   

qusty
Pal‘raglﬁrre

 

es: Richard L. Milbourn

Attorney General/Carson City